Citation Nr: 1224629	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-05 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for herpes.

2.  Entitlement to service connection for a gastrointestinal disorder, to include irritable bowel syndrome.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to specially adapted housing.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel

INTRODUCTION

The Veteran served on active duty from October 1977 to June 1985 in the United States Marine Corps.  He had additional service in the Army National Guard from March 1986 to September 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c)  (2011).  In light of Brokowski, Robinson, and Clemons, the Board finds that the issue of entitlement to service connection for irritable bowel syndrome encompasses all diagnosed gastrointestinal disorders.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Board initially finds that a remand is necessary in order to clarify the Veteran's active duty dates as it pertains to his Army National Guard service from March 1986 to September 1996.  In this regard, the record suggests that he served on periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA); however, his Certificate of Release or Discharge from Active Duty (DD 214) appears to indicate that he served on active duty for the entire time period.  As such, the agency of original jurisdiction (AOJ) should obtain the Veteran's service personnel records as well as a list of his dates of active duty, ACDUTRA, and INACDUTRA, for the time period from March 1986 to September 1996 while he was serving in the Army National Guard from the National Personnel Records Center or any other appropriate source.

The Board further finds that a remand is necessary to afford the Veteran VA examinations with opinions so as to determine the nature and etiology of his claimed herpes, gastrointestinal disorder, and hepatitis C.  McLendon v. Nicholson, 20 Vet.App. 79 (2006).

Regarding herpes, a VA examination is required because the Veteran has a current diagnosis from a private physician, Dr. C.D.O., dated February 2007, of penile lesions which "[m]ost likely" represent herpes simplex progenitalis.  Dr. C.D.O. found that they were in a state where a culture was not possible.  Furthermore, the Veteran had in-service complaints of a painful penile lesion and right inguinal disorder, which a clinician found was not chancroid, in January 1978; a sore on his penis and a swollen bump in his right inguinal region, which a clinician treated with surgical aspiration of the inguinal node, in November 1978; and pruritic lesions which a clinician found were not herpes, but rather a possible fungal rash, in February 1980.  Finally, the Veteran has alleged that his claimed herpes resulted from service.

Pertaining to the Veteran's claimed gastrointestinal disorder, a VA examination is required because the Veteran has a current diagnosis from a private physician, Dr. R.P.A., dated October 2008, of gastroesophageal reflux disease (GERD).  He was also diagnosed with GERD by another private physician, Dr. O.A., in April 2005, prior to filing his claim.  Additionally, the Veteran has reported the following gastrointestinal symptoms to his treating clinicians after service: constipation and gas, and a self-diagnosis of irritable bowel syndrome (April 2005); right upper quadrant abdominal pain and burning for three weeks (May 2005); antral gastritis (May 2005); dyspepsia (May 2005, June 2005 and September 2005); constipation and abdominal bloating (June 2006); and changed bowel habits with abdominal pain primarily below the umbilicus (January 2009).  Furthermore, the Veteran had in-service complaints of lower abdominal pain, which a clinician found was not a gastrointestinal disorder, in September 1984; and abdominal cramps and constipation, which a clinician diagnosed as probable constipation, in November 1984.  The Veteran has alleged that his claimed irritable bowel syndrome resulted from service.

Regarding hepatitis C, a VA examination is required because the Veteran has multiple current diagnoses thereof from private clinicians, including, most recently, from Dr. O.A. in September 2007.  During service, the Veteran was found in August 1982 to have no history of hepatitis or liver disease; however, an in-service clinician in September 1982 found that the Veteran had abnormal liver test results.

The Veteran alleged in his March 2008 notice of disagreement that his hepatitis C resulted from receiving a tattoo during his service in the "Active Guard Reserve."  However, his service treatment records show that no tattoo was present at his June 1985 Report of Medical Examination upon release from active duty (RAD), but an "Air Assault" tattoo was present over his heart at a March 1990 Report of Medical Examination during his service in the Army National Guard.

Alternatively, the Veteran contends in his March 2008 notice of disagreement that he was repeatedly injected by Hypodermic Injection Apparatus, Jet Automatic, which he stated "was certainly a risk factor" for hepatitis C.  In his February 2009 substantive appeal, the Veteran elaborated that, "Considering my medical service history, there is a 'high likelihood' that hepatitis C was given to me in the military through the practice of immunizing with a power immunization gun that oftentimes was contaminated with blood from a previous Veteran."  In support of his position, the Veteran submitted a December 1997 letter from Ft. Detrick, Maryland, showing that automatic jet hypodermic injection units were withdrawn due to concern of potential transmission of blood borne diseases.

The Board notes that risk factors for hepatitis C include intravenous drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  See VBA Letter 211B (98-110) November 30, 1998.  Additionally, a June 2004 VA Fast Letter addresses the alleged relationship between immunization with air gun injectors and hepatitis C infection.  See VBA Fast Letter (04-13) June 29, 2004.  Specifically, that Fast Letter notes that transmission of the hepatitis C virus with air gun injections is "biologically plausible," notwithstanding the lack of any scientific evidence documenting such relationship.

In further support of his position, the Veteran submitted the following opinion from Dr. A.O. in September 2006:

[The Veteran] has Hepatitis C and has undergone therapy for this condition.  [The Veteran] has no risk factors for liver disease other than multiple injections, tattoos and surgeries he has received while in service during the Gulf War....It is my belief that he acquired his Hepatitis C during the herd immunity practices of vaccinating multiple Veterans at the same time.  Injectors that were utilized to administer vaccinations were not properly cleansed and were passed from one Veteran to another while they stood in line.  This is supported by the fact that [the Veteran] did not have Hepatitis C when he entered the U.S.M.C., but acquired it according to his military medical records while he was an active Marine.  The only other possibility in his records would be when he received a tattoo and a tonsillectomy.  He has denied drug use or transfusions while serving in the military.  

It is my medical opinion that [the Veteran] acquired his Hepatitis C while on active military duty service for our country.  I strongly support and urge you to consider him for military service connected disability.

With respect to Dr. A.O.'s September 2006 statement, the Board finds that it cannot grant service connection on that basis alone because the opinion is based on an incorrect fact and an incomplete rationale.  Specifically, although Dr. A.O. relied on the assertion that the Veteran's service treatment records show that he acquired hepatitis C while on active duty, no such diagnosis during his active service is of record.  Kowalski v. Nicholson, 19 Vet. App. 171(2005) (in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion).  The record further shows that, in May 2005, the Veteran told Dr. A.O. that he was originally diagnosed with the hepatitis C virus around 1978; neither his service treatment records nor any private treatment records show a diagnosis of hepatitis C in or around 1978.  Kowalski, supra.  Moreover, Dr. A.O.'s rationale is incomplete because he did not explain the impact of the Veteran's tattoo and tonsillectomy (which was scheduled in December 1982, according to a service treatment record) on his opinion.  As such, the Veteran should be afforded a VA examination so as to determine the etiology of his hepatitis C.

Pertaining to his claim for specially adapted housing, a certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, among other things, the Veteran is entitled to service-connected compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  The Board notes that 38 C.F.R. § 3.809 was modified to include (5) and (6) effective October 25, 2010.

The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63.

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  See also 38 C.F.R. § 4.63.

In this case, the Veteran is in receipt of service connection for chronic major depressive disorder (50 percent disabling), lumbar spine degenerative spondylosis (40 percent), cervical spine degenerative spondylosis (20 percent), patellar-femoral degenerative changes of the knees (10 percent each), bilateral tinnitus (10 percent), right ear hearing loss (noncompensable), and asymptomatic tonsillectomy (noncompensable).  He has also been granted individual unemployability as of October 1, 1996.

The Veteran's most recent orthopedic examination was a spine examination conducted in November 2007, at which time he reported using a cane, and being limited to walking a half-block.  The VA examiner found that the Veteran had a limp and utilized a cane minimally while walking.  The Board finds that a new examination is necessary in order to ascertain whether his current service-connected disabilities warrant a permanent and total disability rating due to any of the six requirements listed above in 38 C.F.R. § 3.809, so as to determine if he meets the criteria for a certificate of eligibility for assistance in acquiring specially adapted housing.

Additionally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed herpes, gastrointestinal disorder, hepatitis C, and service-connected orthopedic disorders.  Thereafter, any identified records, to include records from the University of Alabama at Birmingham Liver Center, and the Tuskegee and Montgomery, Alabama, VA Medical Center dated from January 2008 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  the Veteran's service personnel records as well as a list of his dates of active duty, ACDUTRA, and INACDUTRA, for the time period from March 1986 to September 1996 while he was serving in the Army National Guard from the National Personnel Records Center or any other appropriate source.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his herpes, gastrointestinal disorder, and hepatitis C, and his service-connected disorders.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the University of Alabama at Birmingham Liver Center, and the Tuskegee and Montgomery, Alabama, VA Medical Center dated from January 2008 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining the records described above, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed herpes.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner must identify all viral and skin disorders of the penis found to be present, to include herpes.  With respect to each such disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service, to include his documented in-service complaints of a painful penile lesion and right inguinal disorder, which a clinician found was not chancroid, in January 1978; a sore on his penis and a swollen bump in his right inguinal region, which a clinician treated with surgical aspiration of the inguinal node, in November 1978; and pruritic lesions which a clinician found were not herpes, but rather a possible fungal rash, in February 1980.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed herpes and continuity of symptomatology.  The rationale for any opinions offered should be provided.

4.  After obtaining the records described above, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed gastrointestinal disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner must identify all gastrointestinal disorders found to be present.  With respect to each such disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service, to include his documented in-service complaints of lower abdominal pain, which a clinician found was not a gastrointestinal disorder, in September 1984; and abdominal cramps and constipation, which a clinician diagnosed as probable constipation, in November 1984.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed irritable bowel syndrome and continuity of symptomatology.  The rationale for any opinions offered should be provided.

5.  After obtaining the records described above, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed hepatitis C.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should offer an opinion as to whether hepatitis C is at least as likely as not related to the Veteran's military service, to include his documented in-service abnormal liver test results in September 1982.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements and assertions that he contracted hepatitis C from a tattoo and/or immunization with air gun injectors, and Dr. A.O.'s September 2006 opinion.  The examiner should also consider the Veteran's December 1982 tonsillectomy, and continuity of symptomatology.  The rationale for any opinions offered should be provided.

6.  After obtaining the records described above, the Veteran should be scheduled for an appropriate VA examination in order to obtain an opinion as to whether his current service-connected disabilities, listed previously, result in: (a) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (b) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (c) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (d) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (e) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (f) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes at the normal mode of locomotion although occasional locomotion by other methods may be possible.

All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements and the November 2007 VA spine examination showing minimal use of a cane while walking.  The rationale for any opinions offered should be provided.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

